JUSTICE HOOD,
dissenting.
120 In this 'case, the majority extends Francen v. Colo. Dep't of Revenue, 2014 CO 54, 328 P.3d 111, beyond an illegal traffic stop to a warrantless home entry -"the 'chief evil' against which the Fourth Amendment is directed." People v. Allison, 86 P.3d 421, 426 (Colo.2004) (quoting People v. O'Hearn, 931 P.2d 1168, 1173 (Colo.1997)).
*127T21 For the reasons articulated in my dissent to Francen, I would hold that Hanson had a statutory right to challenge the legality of the police officer's warrantless entry into his home. And although ostensibly provided the opportunity by the hearing officer to make such a challenge here, I agree with Judge Fox's dissent in this case that Hanson was denied due process because he had no opportunity to cross-examine the police officer about his warrantless entry. See § 42-2-126(1)(b), C.R.S. (2018) (one purpose of the license revocation statute is "[tlo guard against the potential for any erroneous deprivation of the driving privilege by providing an opportunity for a full hearing"); Colo. Dep't of Revenue v. Kirke, 743 P.2d 16, 21 (Colo.1987) (finding "significant" the fact that the defendant had "the opportunity to confront and cross-examine any of the officers involved" and had the "right to subpoena the initial officer and cross-examine him, but failed to do so").
122 For these reasons, I would reverse the judgment of the court of appeals and remand for further proceedings. I respectfully dissent.